DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki et al. (U.S. Publication No. 2003/0025166 A1; hereinafter Yamazaki).
	With respect to claim 1, Yamazaki discloses a semiconductor device comprising: an insulating substrate [10]; a thin-film transistor formed on the insulating substrate having a semiconductor layer [13]; a first metal layer [11] between the insulating substrate and the semiconductor layer; a first insulating layer [12] between the first metal layer and the semiconductor layer; a second insulating layer [14] covering the semiconductor layer; a second metal layer [15] on the second insulating layer which at 
	With respect to claim 3, Yamazaki discloses wherein the first metal layer or the second metal layer includes a gate electrode (See ¶[0074-0075]).
	With respect to claim 4, Yamazaki discloses wherein the first insulating layer or the second insulating layer includes a gate insulating film (See ¶[0072-0073])
	With respect to claim 5, Yamazaki discloses wherein the first electrode layer and the second electrode layer contact a top surface of the semiconductor layer (see Figure 1A).
	With respect to claim 6, Yamazaki discloses a third insulating layer [16] disposed between the second metal layer and the third metal layer (see Figure 1C).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	With respect to claim 2, none of the prior art teaches or suggests, alone or in combination, wherein the third metal layer directly contacts a top surface and a side surface of the second metal layer and a top surface of the first metal layer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	- Horiuchi et al. (U.S. Publication No. 2013/0039455 A1) discloses a display device, but fails to disclose a third metal layer directly contacts a top surface and a side surface of a second metal layer and a top surface of a first metal layer.
	- Yamazaki et al. (U.S. Publication No. 2011 /0031491 Al) discloses a display device, but fails to disclose a third metal layer directly contacts a top surface and a side surface of a second metal layer and a top surface of a first metal layer.
	- Miyairi et al. (U.S. Publication No. 2015/0187823 Al) discloses a display device, but fails to disclose a third metal layer directly contacts a top surface and a side surface of a second metal layer and a top surface of a first metal layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN HAN/Primary Examiner, Art Unit 2818